Case 3:14-cv-00031-KRG-CRE Document 310 Filed 09/23/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JOHNSTOWN DIVISION
KAREEM GARRETT, )
) Civil Action No. 3: 14-cv-00031
Plaintiff, )
) United States District Judge
Vv. ) Kim R. Gibson
)
DR. MUHAMMAD NAJL, et al., )
)
Defendants. )

MEMORANDUM ORDER

Pending before the Court are the Motions to Dismiss the Fifth Amended Complaint filed
by the Corrections Defendants (ECF No. 289) and Defendants Barnes and Cutshall (ECF No.
293). On August 31, 2020, Chief Magistrate Judge Eddy filed a Report and Recommendation
(ECF No. 307) recommending that both motions be denied in their entirety. Defendant Barnes
filed objections to the Report and Recommendation (ECF No. 308), as did Corrections
Defendants Woomer, Hunt, and DeFelice (ECF No. 309).!

Distilled to their essence, the objections are reiterations of the arguments made in the
motions to dismiss. Defendant Barnes argues that the claims against her should be dismissed
under Federal Rule of Civil Procedure 12(b)(5) because she was not served within the 90-day
period set forth in Rule 4(m); Defendants Woomer, Hunt, and DeFelice argue that the claims

against them are time-barred by the statute of limitations based on the date of service. Each of

 

l Although Defendants Barnes and Cutshall filed a joint Motion to Dismiss Plaintiffs
Fifth Amended Complaint, Defendant Cutshall does not object to the Report and
Recommendation. (ECF No. 308, n.1). Similarly, while Defendants Younkin, Pearson, Barber
and James were part of the Motion to Dismiss Plaintiff's Fifth Amended Complaint filed by the
Commonwealth Defendants, these Defendants do not object to the Report and Recommendation.
(ECF No. 309, n.1).
Case 3:14-cv-00031-KRG-CRE Document 310 Filed 09/23/20 Page 2 of 2

these arguments was fully analyzed and rejected by the Magistrate Judge. As explained in the
Report and Recommendation, a plaintiffs in forma pauperis status “shift[s] the responsibility for
serving the complaint from [the Plaintiff] to the court.” Wright v. Lewis, 76 F.3d 57, 59 (2d Cir.
1996).

The Court has reviewed the matter and concludes that the Report and Recommendation
correctly analyzes the issues and makes a sound recommendation. Upon consideration of the
motions to dismiss and response thereto, together with the Report and Recommendation and
objections filed, and after undertaking a de novo review of the record,

IT IS HEREBY ORDERED that the Objections filed by Defendant Barnes (ECF No.
308) and the Objections filed by Corrections Defendants Woomer, Hunt, and DeFelice (ECF No.
309) are OVERRULED as they are without merit;

IT IS FURTHER ORDERED that the Report and Recommendation of the Chief
Magistrate Judge, dated August 31, 2020, (ECF No. 307) is ADOPTED as the Opinion of the
Court;

AND IT IS ORDERED that Defendants shall file a responsive pleading within 14 days
after notice of the Order pursuant to Federal Rule of Civil Procedure 12(a)(4)(A).

This matter is remanded back to the magistrate judge for all further pre-trial proceedings.

SO ORDERED this 23 day of September, 2020.

BY THE COURT: .

er

  

¢

 

Kim R. Gibson
United States District Judge

cc: All counsel of record via ECF notification
